Filed 3/23/21 P. v. Benedict CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091708

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE002865)

           v.

 JOSHUA ALLEN BENEDICT,

                    Defendant and Appellant.




         Appointed counsel for defendant Joshua Allen Benedict filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Defendant filed a supplemental brief raising several issues. After reviewing the
entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)


                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND

       On February 12, 2018, Rancho Cordova police officers encountered defendant
with his girlfriend after receiving a call of domestic violence. Deputies tried to separate
defendant from the potential victim and defendant became noncooperative, started
yelling, and refused to comply. The detainment turned into a struggle on the ground
before defendant eventually was arrested. On April 4, 2018, while on bail, defendant
again violently resisted an officer or officers after violating a protective order. This
included trying to get out of the police car and rolling away from officers, requiring them
to place him in maximum restraints. Defendant was charged with two felony counts of
violently resisting an officer or officers (Pen. Code, § 69)1 and two misdemeanor counts
of violating a protective order (§ 273.6, subd. (a)). It also was alleged that defendant
committed the second resisting an officer or officers offense while out on bail.
(§ 12022.1.)
       In May 2018, the court found defendant competent to stand trial, and denied a
Marsden2 motion to remove his attorney. In August 2018, defendant’s counsel filed a
Pitchess3 motion for discovery of law enforcement personnel documents related to
defendant’s arrests.
       On September 10, 2018, defendant pleaded guilty to both counts of violently
resisting an officer of officers, one violation of a protective order, and the bail
enhancement. The court sentenced defendant to the stipulated term of four years eight
months, with the last two years and eight months suspended pending successful
completion of mandatory supervision. The court also imposed a no contact order in favor



1      Undesignated statutory references are to the Penal Code.
2      People v. Marsden (1970) 2 Cal.3d 118.
3      Pitchess v. Superior Court (1974) 11 Cal.3d 531.

                                               2
of J.R., the mother of defendant’s daughter. The second violating a protective order
charge was dismissed.
       On November 25, 2019, a petition for probation revocation was filed. On
February 21, 2020, the court held a hearing on the violation. J.R. testified defendant and
his girlfriend walked by J.R.’s boyfriend’s house, where J.R. was spending the night, and
defendant said, “Now I know where you live.” The pair then left but returned 10 to 15
minutes later; J.R. called police. J.R.’s boyfriend, S.N., then testified to a substantially
similar series of events, including hearing defendant say, “Now I know where you live
at.” Sacramento County Sheriff’s Detective Ruben Ledesma testified he responded to
J.R.’s call and arrested defendant, who again violently resisted.
       The court found by a preponderance of the evidence that defendant violated his
probation. The court was persuaded that defendant said, “Now I know where you live,”
which “clearly violates the protective order,” so it found “him in violation of
[probation].”
       The sentencing hearing was held later the same day. Detective Ledesma testified
that defendant threatened to put a “bullet through [J.R.’s] head.” The Sacramento County
Sheriff’s Department booking supervisor also testified that defendant said, “When I bond
out, I’m going to go on a killing spree.” Defense counsel submitted mental health
records in mitigation. The court reiterated that it found defendant violated probation by
failing to abide by the restraining order. The court also found in aggravation defendant’s
statements threatening J.R. It then revoked probation and ordered defendant to fulfill his
entire term. The court also dismissed two other alleged probation violations.
       Defendant appealed from “a contested violation of probation” without a certificate
of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and asks this court to

                                              3
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
       Defendant filed a supplemental brief raising several issues. Most of defendant’s
challenges relate to events occurring before his plea in 2018, which are both untimely and
unappealable without a certificate of probable cause, which he did not obtain. (Cal.
Rules of Court, rules 8.304(b), 8.308(a); § 1237.5; People v. Panizzon (1996) 13 Cal.4th
68, 74-78.)
       Defendant’s challenges relating to the probation violation hearing are properly
raised but we find they lack merit. First, he questions the veracity of the evidence
presented at the probation hearing. To the extent defendant is challenging the sufficiency
of the evidence supporting the trial court’s finding of a probation violation, we disagree.
“The standard of proof in a probation revocation proceeding is proof by a preponderance
of the evidence,” and “[w]e review a probation revocation decision pursuant to the
substantial evidence standard of review” according “great deference” to the trial court’s
decision. (People v. Urke (2011) 197 Cal.App.4th 766, 772, 773.) “ ‘Even when there is
a significant amount of countervailing evidence, the testimony of a single witness that
satisfies the standard is sufficient to uphold the finding.’ [Citation.]” (People v. Lucero
(2019) 41 Cal.App.5th 370, 411.) There was substantial evidence here because two
witnesses testified to defendant saying to J.R., “Now I know where you live.” This was a
violation of the protective order and consequently a violation of his probation.
       Second, defendant contends his counsel failed to challenge the prosecutor’s
witnesses and call witnesses that defendant asserts would testify favorably for him. To
the extent he is claiming ineffective assistance of counsel, we reject the claim. To
establish ineffective assistance of counsel, the defendant has the burden of demonstrating
that counsel’s performance was deficient because it fell below an objective standard of
reasonableness under prevailing professional norms and he or she was prejudiced by that

                                             4
deficiency. (People v. Lopez (2008) 42 Cal.4th 960, 966.) “ ‘Unless a defendant
establishes the contrary, we shall presume that “counsel’s performance fell within the
wide range of professional competence and that counsel’s actions and inactions can be
explained as a matter of sound trial strategy.” [Citation.] If the record “sheds no light on
why counsel acted or failed to act in the manner challenged,” an appellate claim of
ineffective assistance of counsel must be rejected “unless counsel was asked for an
explanation and failed to provide one, or unless there simply could be no satisfactory
explanation.” [Citations.]’ ” (Ibid.) “A claim of ineffective assistance in such a case is
more appropriately decided in a habeas corpus proceeding. [Citation.]” (People v.
Mendoza Tello (1997) 15 Cal.4th 264, 266-267; see People v. Jones (2003) 29 Cal.4th
1229, 1254 [ineffective assistance claims properly resolved on direct appeal only where
record affirmatively discloses no rational tactical purpose for counsel’s act or omission].)
       We conclude defendant has failed to carry his burden to establish that trial counsel
provided inadequate representation during the probation violation hearing. The record is
silent as to trial counsel’s strategy in examining the prosecution’s witnesses and
defendant’s discussion with counsel, if any, regarding potential defense witnesses.
Beyond the statements in defendant’s supplemental brief, nothing in the record supports
his factual representations regarding potential witnesses and unexplored impeachment of
the prosecution’s case. We will not consider facts provided for the first time on appeal.
(See People v. Pena (1972) 25 Cal.App.3d 414, 421-422, disapproved on other grounds
by People v. Duran (1976) 16 Cal.3d 282, 292.) Defendant’s ineffective assistance of
counsel claim thus fails on direct appeal and is more properly raised in a habeas corpus
petition.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.



                                             5
                                  DISPOSITION
     The judgment is affirmed.



                                                KRAUSE   , J.



We concur:



     BLEASE             , Acting P. J.




     ROBIE              , J.




                                         6